DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Response to Arguments 
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
The Appicants note that the reference “Pinelli” is not analogous prior art and cannot be relied upon under 35 U.S.C. 103. The Applicant argues, that there is no mention in Pinelli of an ultrasound device or any other medical imaging device that could be construed as belonging to the same field of endeavor. In addition, the Applicant argues, that Pinelli does not satisfy the “reasonably pertinent” prong for determining whether a reference is analogous art. 
Contrary to the Applicant’s assertion, the MPEP 2141.01(a)(1) states: “This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” As such, Pinelli is not relied upon to teach an ultrasound device or a medical imaging device. Pinelli is relied upon for the particular teachings of securing two components by other suitable mounting means such as hooks. Therefore, Pinelli is reasonably pertinent art to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites wherein each hook of the plurality of hooks comprises a bend configured to articulate within a range to bend and away from the base “without hinging”. The specification does disclose in paragraph 0085: “includes where each hook of the plurality of hooks comprises a bend configured to articulate within a range to move to and away from the base.” However, proper written description support cannot be identified in the specification for “without hinging.” This element “without hinging” has to be positively recited in the specification for it to be explicitly included in the claims. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak et al (US 20190328357 A1, Filed 2019-03-27, hereinafter “Cermak”) in view of Shafran (US 2008/0033292 A1, 2008) in view of Entrekin et al (US 2004/0010193 A1, Filed 2002-07-12, hereinafter “Entrekin”) in view of Pinelli et al (US 2020/0339310 A1, Filed 2019-04-25, hereinafter “Pinelli”).
Claim 12: Cermak discloses, discloses, An ultrasound device (100), comprising:
a scan head (scanning assembly 106; 0012; “a breast ultrasound scanning apparatus 100 consistent with embodiments described herein. As shown, breast ultrasound scanning apparatus 100 includes a frame 102, movable support arms 104, a compression/scanning assembly 106”) comprising a transducer (transducer 118); 
a scan tray (outer frame 114) comprising a base (the outer frame; see re-produced Fig. 2 below), and a compressible material (substrate layer 510; 0023; “substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”), wherein the base is configured to physically couple to the scan head (106)(see Fig. 2); and 

    PNG
    media_image1.png
    587
    669
    media_image1.png
    Greyscale

a membrane (hydrophilic coating layer 520 of Film 500) configured to extend over (see Fig. 5A) the compressible material (substrate layer 510 of Film 500), and releasably retain (see re-produced Fig. 2 above; 0015; “Film portion 116 includes a film layer that is secured to outer frame 114. For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves”; Note; the film which comprises of 520 and 510 may be (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…” Fastening mechanism would be equivalent to releasably retain the film to the base) the membrane and compressible material to the base (0015; “Film portion 116 includes a film layer that is secured to outer frame 114… For example, film portion 116 may be heat sealed to outer frame 114”. See Fig. 2) 
and wherein the compressible material is closest to the patient during an ultrasound imaging relative to the base (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”; Therefore, substrate layer 510 is positioned to contact the transducer of the ultrasound device and the base; whereas the layer 520 directly contacts the patient. Cermak discloses the hydrophilic coating layer 520 to contact a patient and since the other side of 520 is the compressible material then the compressible material is closest to the patient during ultrasound imaging relative to the base. Refer to Fig. 2 and 5A). 
Cermak fails to disclose, a scan tray comprising a snap ring
wherein the snap ring comprises a plurality of mating threads or other suitable mounting means configured to releasably retain the membrane to the base
and wherein the compressible material is closest to the patient during an ultrasound imaging relative to the snap ring and the base. 
However, Shafran discloses, a snap ring (locking ring 36; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.”; as well as 0031; “the membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”)
the snap ring (locking ring 36) comprises a plurality of mating threads or other suitable mounting means (Shafran discloses a snap ring using a plurality of mating threads or other suitable mounting means, 0030; “mounting flange 16 by mating threads, bolts or other suitable mounting means”; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.” [mating thread, bolts, or other suitable mounting means is seen as a plurality of hooks because mating threshold or bolts accomplish the same goal as a plurality of hooks since each of these elements provide mounting]) configured to releasably retain the membrane (membrane 24; 0031; “membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”) to the base (membrane mounting flange 16; 0030; “A membrane locking ring 36 mounts to the mounting flange 16 and over the membrane 24 to secure the membrane 16.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak to include a snap ring wherein the snap ring comprises a plurality hooks configured to releasably retain the membrane to the base as taught by Shafran, because Cermak discloses in paragraph 0015, a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses, wherein the compressible material is configured to be closest to a patient during an ultrasound imaging procedure relative to the snap ring and the base. 
Cermak as modified by Shafran fails to discloses, the snap ring comprises other suitable mounting means configured to pull the membrane taut. 
However, Entrekin is relied upon for the particular teachings of other suitable mounting means configured to pull the membrane taut (0017: “Each side retention bar 56 is fastened to the side of the frame 32 by screws 58 to retain the membrane 40 in a stretched condition across the opening 36.”).
As such, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the snap ring of Cermak as modified to include other suitable mounting means configured to pull the membrane taut as taught by Entrekin because Cermak discloses in paragraph 0015, a membrane can be secured to the frame using alternative mechanical fastening devices and Shafran discloses in paragraph 0030: “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.” and such a modification would yield predictable results such as retaining the membrane in a stretched position across an opening. 
Cermak as modified by Shafran in view of Entrekin teaches all the above except for; the snap ring comprises a plurality of hooks.
However, Pinelli is relied upon for the particular teachings of securing two components. As such Pinelli discloses, a snap ring (lid 14) comprising a plurality of hooks (protrusions 78 of the plurality of locking tabs 20)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak as modified to include a snap ring comprises a plurality of hooks as taught by Pinelli, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing an air-tight seal within a container. Therefore, the modified combination above discloses, wherein the snap ring comprises a plurality of hooks configured to pull the membrane taut and releasably retain the membrane to the base and over the compressible material. 

Claim 13: Cermak as modified discloses all the element above in claim 12, Cermak further discloses, wherein the membrane (hydrophilic coating layer 520 of Film 500) is configured to be closest to the patient (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”) during the ultrasound imaging procedure relative to the compressible material (substrate layer 510 is the opposite side of 520 in the direction relative to the base). 

Claim 14: Cermak as modified discloses all the element above in claim 12, Cermak discloses, the membrane is pressed into the recess via a face-sharing engagement with a locking portion (See Fig. 2; (0015; “Film portion 116 includes a film layer that is secured to outer frame 114. For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves”; Note; the film which comprises of 520 and 510 may be (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”; Specifically fastening mechanism such as clips or grove would press the membrane into the recess such that the membrane is face-sharing engagement with a locking portion) 
Cermak as modified fails to disclose, 
wherein the plurality of hooks comprises at least three hooks, and wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base with a locking portion of a hook of the plurality of hooks.
However, Pinelli discloses, wherein the plurality of hooks (the plurality of locking tabs 20 have protrusions 78 seen as hooks) comprises at least three hooks (Figure 1 shows at least four locking tabs 20 with protrusions therefore there is at least three hooks), and wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base (undercut 42 seen as a recess shaped into the base) (0041; “tabs 20 are pivoted to the second locked position, the protrusion 78 of the flange 76 of the tabs 20 engages the undercut 42 in the shoulder 40 of the container 12 to secure the tab 20, and thereby the lid 14, to the container 12.”), with a locking portion of a hook of the plurality of hooks (locking tabs 20).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak as modified to include wherein the plurality of hooks comprises at least three hooks, and wherein each hook of the plurality of hooks is configured to engage with a recess shaped into the base with a locking portion of a hook of the plurality of hooks as taught by Pinelli, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing an air-tight seal within a container (0032 of Pinelli). Therefore, the modified combination above discloses a portion of the membrane is pressed into the recess, via face-sharing engagement with a locking portion of a hook of the plurality of hooks. 

Claim 16: Cermak as modified discloses all the element above in claim 12, Cermak fails to discloses, wherein each hook of the plurality of hooks extends from an outer body of the snap ring, and wherein the snap ring comprises plastic, silicon, or a combination thereof.
However, Pinelli discloses, wherein each hook of the plurality of hooks (protrusions 78 of the plurality of locking tabs 20) extends from an outer body of the snap ring (Lid 14, see Figs 1-3, 7-8), and wherein the snap ring comprises plastic, silicon, or a combination thereof (0037; “lid 14 is made of a clear plastic”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the modified combination of references as outlined above with Pinelli teachings of wherein each hook of the plurality of hooks extends from an outer body of the snap ring, and wherein the snap ring comprises plastic, because such a modification would yield predictable results such as allowing contents within a cavity to be visible when the lid is secured (0037 of Pinelli). 

Claim 17: Cermak as modified discloses all the element above in claim 12, Cermak fails to discloses, wherein the snap ring is configured to sandwich the membrane between the compressible material and the base, wherein the membrane blocks the snap ring from directly contacting the base and the compressible material.
However, Shafran discloses, wherein the snap ring (locking ring 36) is configured to sandwich (0030; “A membrane locking ring 36 mounts to the mounting flange 16 and over the membrane 24 to secure membrane 16…A gasket 32 may be provided between the locking ring 36 and the mounting flange 16 to help provide a water-tight seal between the components to secure the membrane 16.”; further see Fig. 3) the membrane (membrane 24) between the material (gasket 32) and the base (membrane mounting flange 16), wherein the membrane (membrane 24) blocks the snap ring (locking ring 36) from directly contacting the base. (0027; “The raised lip portion 25 defines an opening in the flange 16 which is covered by the membrane.” [flange 16 (base) is covered by the membrane; therefore, the membrane blocks the snap ring from directly contacting the base])
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak to include wherein the snap ring is configured to sandwich the membrane between the material and the base, wherein the membrane blocks the snap ring from directly contacting the base and the material as taught by Shafran, because Cermak discloses a membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses, wherein the snap ring is configured to sandwich the membrane between the compressible material and the base, wherein the membrane blocks the snap ring from directly contacting the base and the compressible material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793